Citation Nr: 0107177	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-01 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, wherein the veteran's claim of 
service connection for PTSD was denied.   


REMAND

The veteran contends that the RO erred by failing to grant 
service connection for PTSD.  He also contends that his VA 
examination was insufficient and that the examiner neglected 
to explore areas that could help establish his claim, e.g. 
whether the veteran's sleeping difficulties and wakefulness 
at night were related to nightmares or the re-experiencing of 
wartime events.

In order to establish service connection for PTSD, there must 
be medical evidence diagnosing the condition in accordance 
with DSM-IV; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2000).  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f); Gaines v. West, 
11 Vet. App. 353, 357-58 (1998). 

The veteran served in Vietnam with the military occupation 
specialty of light weapons infantryman.  He was also the 
recipient of the Combat Infantryman's Badge.  

The veteran underwent a VA examination for the purposes of 
this appeal in May 1998.  He reported several stressors, 
including: witnessing a soldier who was standing next to him 
have his "head blown off" by enemy fire; being knocked off 
a bunker when an ammo truck was blown up; handling the dead 
body of a Vietnamese interpreter he had befriended; and 
inadvertently running over a Vietnamese civilian while 
driving a truck.  Although the examiner noted sufficient 
stressors and found evidence of many of the signs and 
symptoms of PTSD, he did not diagnose the veteran with the 
condition because the full diagnostic criteria were not 
evident.  The diagnosis was depressive disorder.

In a letter dated in June 1999 the veteran's physician, 
Timothy Moody, M.D., stated that the veteran had been a 
patient of his since the early 1990s and had struggled with 
symptoms that were consistent with long-term effects of PTSD.  

In light of the conflicting evidence regarding a PTSD 
diagnosis, a proper evaluation of this issue cannot be made 
until this matter is clarified.  Thus, this case is being 
remanded so the veteran can be afforded a new VA examination.

As noted above, Dr. Moody indicated that he has treated the 
veteran since the early 1990s.  A review of the file reveals 
that no records prior to June 1997 were received from this 
physician.  An attempt should be made to obtain all relevant 
records.

The Board notes that prior to determining the veteran's claim 
for PTSD, VA must ensure that it has fulfilled its duty to 
assist him in obtaining evidence necessary to substantiate 
his claims.  Such a duty is statutory in nature and was 
amended by H.R. 4864, Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000). 

As a final matter, the RO should bear in mind that the 
regulation concerning service connection for PTSD has been 
changed to reflect the decision in Cohen v. Brown, 10 Vet. 
App. 128 (1997).  Under the former version of 38 C.F.R. 
§ 3.304(f), service connection for PTSD required "medical 
evidence establishing a clear diagnosis of the condition."  
However, on June 18, 1999 38 C.F.R. § 3.304(f) was 
retroactively amended, effective March 7, 1997.  The change 
in the regulation indicates that service connection for PTSD 
requires "medical evidence diagnosing the condition in 
accordance with § 4.125(a)."  38 C.F.R. § 3.304(f) (2000).  
Upon readjudication of the veteran's claim, the RO should 
ensure that the revised version of 38 C.F.R. § 3.304(f) is 
considered.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
PTSD since service.  After securing the 
necessary releases, the RO should request 
copies of any medical records that have 
not been previously obtained, 
particularly those of Dr. Moody prior to 
June 1997.  Any such records obtained 
should be associated with the claims 
file.  If the RO is unable to obtain all 
relevant records, the appellant should be 
notified of the records VA is unable to 
obtain, the efforts taken by the 
Secretary to obtain those records and any 
further action to be taken by VA with 
respect to the claim. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered. 

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
ascertain the proper diagnosis(es) 
relative to any psychiatric disorder 
present with special consideration being 
given to whether the veteran has PTSD.  
The claims folder must be made available 
to the examiner prior to the examination 
so that the pertinent aspects of the 
veteran's military and medical history 
may be reviewed.  A notation to the 
effect that this record review took place 
should be included in the examination 
report.  Such tests as the examiner deems 
necessary should be performed, to include 
psychological testing.  Th examination 
and the report thereof should be in 
accordance with DSM-IV.

4.  Upon completion of the requested 
development above and ensuring that the 
provisions of the Veterans Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate the 
veteran's claim on the basis of all 
evidence of record and all applicable law 
and regulations to include 38 C.F.R. 
§ 3.304(f).  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  No inference 
is to be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




